Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 1 of 30 Page ID #:6414



    1 FEINBERG DAY KRAMER ALBERTI
    2 LIM TONKOVICH & BELLOLI LLP
      Robert F. Kramer (SBN 181706)
    3 rkramer@feinday.com
    4 M. Elizabeth Day (SBN 177125)
      eday@feinday.com
    5 David Alberti (SBN 220625)
    6 dalberti@feinday.com
      Russell S. Tonkovich (SBN 233280)
    7 rtonkovich@feinday.com
    8 Marc C. Belloli (SBN 244290)
      mbelloli@feinday.com
    9 Nicholas V. Martini (SBN 237687)
   10 nmartini@feinday.com
      Kate E. Hart (SBN 275121)
   11 khart@feinday.com
   12 Aidan M. Brewster (SBN 319691)
      abrewster@feinday.com
   13 1600 El Camino Real, Suite 280
   14 Menlo Park, California 94025
      Telephone: (650) 618-4360
   15 Facsimile: (650) 618-4368
   16
      Attorneys for Plaintiff
   17 Polaris PowerLED Technologies, LLC
   18
                          UNITED STATES DISTRICT COURT
   19                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   20
         POLARIS POWERLED                       Case No. 8:18-cv-01571-JVS (DFMx)
   21    TECHNOLOGIES, LLC,
                                                PLAINTIFF POLARIS
   22               Plaintiff,                  POWERLED TECHNOLOGIES,
   23                                           LLC’S RESPONSIVE CLAIM
                    v.                          CONSTRUCTION BRIEF
   24    VIZIO, INC.,
   25                                           Hearing:    October 24, 2019
                    Defendant.                  Time:       3:00 p.m.
   26                                           Crtrm:      10C
   27                                           Judge:      Hon. James V. Selna
   28


        PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 2 of 30 Page ID #:6415



    1                                             TABLE OF CONTENTS
    2
        I.       INTRODUCTION............................................................................................1
    3
        II.      ARGUMENT ...................................................................................................1
    4
                 A.       “Ambient Light” ....................................................................................1
    5
                 B.       “Configured To” ....................................................................................4
    6
                 C.       “Dark Level Bias” Terms.......................................................................8
    7
                          1.       VIZIO Cannot Meet Its Burden of Clear and Convincing
    8                              Evidence as a Prior District Court, Multiple Parties, and
                                   VIZIO’s Own Expert All Agree “Dark Level Bias” Is
    9                              Definite ........................................................................................8
   10                     2.       The Claims and Specification Are Consistent and Support
                                   Polaris’ Construction and Prior District Court’s Construction ....9
   11
                          3.       The Specification and File History Are Consistent and
   12                              Support Polaris’ Construction ...................................................13
   13                     4.       VIZIO’s Alternative Argument About Mixed Apparatus-
                                   Method Claims Is Meritless and Legally Erroneous .................15
   14
                          5.       VIZIO’s Second Alternative Argument About Conflicting
   15                              Dependent Claims Is Meritless and Legally Erroneous ............21
   16            D.       “Approximately Zero” Is Not Indefinite ..............................................22
   17   III.     CONCLUSION ..............................................................................................25
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                    i
             PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 3 of 30 Page ID #:6416



    1                                      TABLE OF AUTHORITIES
    2   CASES
        Arrythmia Res. Tech., Inc. v. Corazonix Corp.,
    3
          958 F.2d 1053 (Fed. Cir. 1992) ............................................................................19
    4   BASF Corp. v. Johnson Matthey Inc.,
    5     875 F.3d 1360 (Fed. Cir. 2017) ............................................................................15
    6   Bushnell Hawthorne, LLC v. Cisco Sys., Inc.,
          No. 1:18-cv-760, 2019 WL 2745735 (E.D. Va. July 1, 2019) .......................19, 20
    7
        Collaboration Properties, Inc. v. Tandberg ASA,
    8     No. C05-10940, 2006 WL 1752140 (N.D. Cal. June 23, 2006) .........16, 17, 20, 22
    9   Duraflame, Inc. v. Hearthmark, LLC,
          No. CV 12-01205 RS, 2013 WL 594241 (N.D. Cal. Feb. 14, 2013) ...................23
   10
        Glaukos Corp. v. Ivantis, Inc.,
   11
          No. SACV 18-620 (Selna, J.) (C.D. Cal. Aug. 16, 2019), ECF No. 237 .............23
   12   HTC Corp. v. IPCom GmbH & Co., KG,
   13    667 F.3d 1270 (Fed. Cir. 2012) ............................................................................21
   14   In re Taner,
           681 F.2d 787 (C.C.P.A. 1982) ..............................................................................19
   15
        Interval Licensing LLC v. AOL, Inc.,
   16      766 F.3d 1364 (Fed. Cir. 2014) ............................................................................23
   17   IPXL Holdings, LLC v. Amazon.com, Inc.,
          430 F.3d 1377 (Fed. Cir. 2005) ............................................................................19
   18
        Kara Tech. Inc. v. Stamps.com Inc.,
   19     No. CV 05-1890, 2008 WL 8089236 (C.D. Cal. Apr. 3, 2008) .....................16, 20
   20   L.C. Eldridge Sales Co., Ltd. v. Azen Mfg. Pte. Ltd.,
   21     No. 6:11cv599, 2013 WL 2285749 (E.D. Tex. May 23, 2013)............................17

   22   Laryngeal Mask Co., Ltd. v. AMBU A/S,
          618 F.3d 1367 (Fed. Cir. 2010) ............................................................................14
   23
        Loyalty Conversion Systems Corp. v. American Airlines, Inc.,
   24     No. 2:13-cv-655, 2014 WL 4352489 (E.D. Tex. Sept. 2, 2014) ..........................22
   25   Luminara Worldwide, LLC v. Liown Elecs. Co. Ltd.,
          814 F.3d 1343 (Fed. Cir. 2016) ..............................................................................1
   26
        MasterMine Software, Inc. v. Microsoft Corp.,
   27    874 F.3d 1307 (Fed. Cir. 2017) ......................................................................15, 22
   28   Max Blu Tech., LLC v. Cinedigm Corp.,
         No. 2:15-cv-1369-JRG, 2016 WL 3688801 (E.D. Tex. July 12, 2016) ...............23
                                              ii
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 4 of 30 Page ID #:6417



    1   Maz Encryption Tech., LLC v. Lenovo Inc.,
    2    No. 13-303, 2015 WL 4035049 (D.Del. June 30, 2015) ......................................17

    3   MONKEYmedia, Inc. v. Apple, Inc.,
         No. A-10-CA-319-SS, 2015 WL 4758489 (W.D. Tex. Aug. 11, 2015) ..............22
    4
        Parker Compound Bows, Inc. v. Hunter’s Mfg. Co., Inc.,
    5     No. 5:14cv00004, 2016 WL 617464 (W.D. Va. Feb. 12, 2016) ..........................23
    6   Polaris PowerLED Tech., Inc. v. Samsung Elec. America, Inc. et al.,
          Civil Action No. 2:17-cv-00715-JRG (E.D. Tex.) .............................................4, 5
    7
        Power Integrations, Inc. v. Fairchild Semconductor Int’l., Inc.,
    8     711 F.3d 1348 (Fed. Cir. 2013) ............................................................................18
    9   Power Integrations, Inc. v. ON Semiconductor, Corp.,
   10     Case No. 16-cv-06371, 2018 WL 5603631 (N.D. Cal. Oct. 26, 2018) ..........20, 21
        Rembrandt Data Techs., LP v. AOL, LLC,
   11
          641 F.3d 1331 (Fed. Cir. 2011) ......................................................................19, 20
   12   Rexnord Corp. v. Laitram Corp.,
   13     274 F.3d 1336 (Fed. Cir. 2001) ..............................................................................4
   14   Ricoh Co. v. Katun Corp.,
          486 F. Supp. 2d 395 (D.Del. 2007) ......................................................................16
   15
        Transcend Medical, Inc. v. Glaukos Corp.,
   16     No. 13-830, 2015 WL 5546988 (D.Del. Sept. 18, 2015) ...............................13, 24
   17   Transonic Sys., Inc. v. Non-Invasive Med. Techs. Corp.,
   18     143 F. App’x 320 (Fed. Cir. 2005) .......................................................................14
        UltimatePointer, LLC v. Nintendo Co., Ltd.,
   19
          816 F.3d 816 (Fed. Cir. 2016) ..............................................................................15
   20   Vistan Corp. v. Fadei USA, Inc.,
   21     No. C10-4862, 2012 WL 1496099 (N.D. Cal. Apr. 27, 2012) .............................16
   22   VR Optics, LLC v. Peloton Interactive, Inc.,
          345 F. Supp. 3d 394 (S.D.N.Y. 2018) ..................................................................17
   23
        WAGO Verwaltungsgesellschaft mbH v. Rockwell Automation,
   24    No. 1:11-CV-00756, 2012 WL 775683 (N.D. Ohio Mar. 7, 2012)......................17
   25   Whirlpool Corp. v. Ozcan,
         No. 2:15-cv-2103-JRG, 2016 WL 7474517 (E.D. Tex. Dec. 29, 2016) ..............24
   26
        Yodlee, Inc. v. Cashedge, Inc.,
   27     No. C05-01550, 2006 WL 3456610 (N.D. Cal. Nov. 29, 2006) ..........................16
   28

                                                               iii
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 5 of 30 Page ID #:6418



    1   I.       INTRODUCTION
    2            The Court should adopt Polaris’ constructions as they are consistent with the
    3   intrinsic evidence and plain meaning of the claim terms. The Court should reject
    4   VIZIO’s attempt to invalidate all claims of the ’117 patent based on indefiniteness
    5   arguments that are contrary to Federal Circuit precedent and the intrinsic evidence.
    6   II.      ARGUMENT
    7            A.    “Ambient Light”
    8        Claim Term        Polaris’ Construction              VIZIO’s Construction
    9       “ambient light” Plain and ordinary meaning Light surrounding a visible display
   10
                 The Federal Circuit is clear that, “[a]bsent lexicography or disavowal, we do
   11
        not depart from the plain meaning of the claims.” Luminara Worldwide, LLC v.
   12
        Liown Elecs. Co. Ltd., 814 F.3d 1343, 1353 (Fed. Cir. 2016). VIZIO had not
   13
        identified any lexicography in the specification or any disavowal by the patentee.
   14
        Therefore, as a matter of law, “ambient light” should be given its plain and ordinary
   15
        meaning as proposed by Polaris.
   16
                 “Ambient light” is a plain English phrase that is easily understood by a jury
   17
        and does not require further construction. VIZIO’s argument that the court must
   18
        construe this term because a jury will be confused and think that “ambient light”
   19
        means “light in another room” does not make sense in the context of the claims.
   20
        For example, claim 1 states “a light sensor configured to sense ambient light and
   21
        to output a sensing signal indicative of the ambient light level.” Ex. A, claim 1.1 In
   22
        the claims, “ambient light” is the light at the light sensor that is detected by the light
   23
        sensor, which is part of the claimed apparatus (i.e., the light sensor is part of the
   24
        accused televisions). Therefore, in the claims, a juror would understand that
   25
        “ambient light” has its plain meaning and is the light in the environment at the light
   26
   27
        1
         All exhibits are to the Declaration of Kate E. Hart. All emphasis added unless
   28
        otherwise stated.
                                                  1
            PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 6 of 30 Page ID #:6419



    1   sensor that is detected by the light sensor in the accused televisions. There is thus
    2   no ambiguity regarding “ambient light” in the context of the asserted claims.
    3         VIZIO makes two related arguments for its construction, which are both
    4   contrary to the claim language and specification. First, VIZIO incorrectly argues
    5   that “ambient light” is light broadly “surrounding a visible display.” However, the
    6   intrinsic evidence is clear that the “ambient light” is the light in the environment
    7   around the light sensor not the “light surrounding a visible display.” The
    8   specification consistently explains that the light sensor detects the ambient light at
    9   the light sensor and not anywhere else on the claimed apparatus.
   10         The visible light sensor 402 outputs a sensor current signal in
              proportion to sensed ambient light level.
   11
              The light detector 500 generates an initial current in response to
   12         sensed ambient light.
   13         In one embodiment, the reference voltage is generated using a sensor
   14         current signal from a visible light sensor 902 that senses ambient light.
   15         The brightness control circuit of FIG. 10 advantageously uses a visible
              light sensor 1000 with two current source outputs that produce
   16         currents that are proportional to the sensed ambient light.
   17   Ex. A, col. 7:5-7, 8:13-14, 10:45-47, 11:39-42. The specification further describes
   18   that the ambient light is measured in units of “lux,” which is defined as lumens (a
   19   measure of quantity of light) per square meter (reflecting the area of the light
   20   sensor’s photodetecting region). Balakrishnan Decl., ¶ 6.
   21         FIG. 3 illustrates brightness control signals as a function of ambient
   22         light levels for different user settings in accordance with the
              brightness control circuit of FIG. 1. For example, ambient light levels
   23         are indicated in units of lux (or lumens/square meter) on a
   24         horizontal axis (or x-axis) in increasing order.
   25   Ex. A, col. 5:44-49. This confirms that the “ambient light” is the light in the
   26   environment of the light sensor in the accused products. Balakrishnan Decl., ¶ 6.
   27         Rather than clarifying “ambient light,” VIZIO’s construction would introduce
   28   ambiguity as it is unclear if “visible display” in VIZIO’s construction refers to the
                                                    2
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 7 of 30 Page ID #:6420



    1   entire television or just the screen. For example, does “surrounding a visible
    2   display” include light behind the television away from the screen? Does it include
    3   light above or below the television? Since light “surrounding” a television or a
    4   screen can vary significantly at different locations around the television, “light
    5   surrounding a visible display” is ambiguous and unclear. Id. at ¶ 4.
    6         Second, VIZIO appears to be arguing that “ambient light” cannot be just
    7   “natural” or “background” light but must always include “light produced from the
    8   display itself.” This is incorrect. One of ordinary skill in the art would understand
    9   “ambient light” to refer to the light in the environment around the light sensor from
   10   any and all sources. Id. at ¶ 7. The ’117 patent does not restrict “ambient light” to
   11   light from any particular type of source. Id. This makes sense as light from various
   12   sources such as lamps, light fixtures, sunlight, and electronics will spread out and
   13   blend together to create “ambient light” in a particular environment. Id.
   14         The intrinsic evidence does not support restricting the source of the “ambient
   15   light,” to require in these claims, as VIZIO contends, that it must include and/or
   16   consist only of light emitted from the display. For example, the specification states
   17   that “ambient light” can be “room lighting,” which is the light in the room from all
   18   sources (e.g., sunlight, lamps, electronics, etc.).
   19         The ability to read the display is hampered under conditions of high
              ambient room lighting. Ambient lighting reflects off the surface of
   20
              the LCD and adds a bias to the light produced by the LCD, which
   21         reduces the display contrast to give the LCD a washed-out appearance.
              The condition can be improved by increasing the brightness of the
   22
              backlight for the LCD, thereby making the light provided by the LCD
   23         brighter in comparison to the reflected light off the LCD surface.
   24   Ex. A, col. 1:25-33; Balakrishnan Decl., ¶ 7.
   25         Further, contrary to VIZIO’s argument that “ambient light” must include light
   26   from the visible display, the specification includes several embodiments with
   27   transflective displays wherein the visible display will emit no light when the
   28   “ambient light” is sufficient thereby definitively establishing that “ambient light”
                                                     3
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 8 of 30 Page ID #:6421



    1   does not have to include light from the visible display as VIZIO contends. Id. at ¶ 8.
    2         The automatic shutdown circuit turns off the light sources [i.e., visible
              display] when the ambient light is greater than a predefined level.
    3
              When lighting transflective displays, it may be preferred to shut off
    4         auxiliary light sources (e.g., backlight or frontlight [of the visible
    5         display]) when ambient lighting is sufficient to illuminate the display.
    6   Ex. A, col. 2:64-66. VIZIO’s arguments are directly contrary to, and would exclude,
    7   these preferred embodiments. VIZIO’s construction is thus incorrect. Rexnord
    8   Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001) (“[A] claim
    9   construction that would exclude the preferred embodiment is rarely, if ever,
   10   correct.”) (internal citations omitted).
   11         Polaris respectfully submits that the Court should reject VIZIO’s construction
   12   and adopt the plain and ordinary meaning for this limitation.
   13         B.     “Configured To”
          Claim Term             Polaris’ Construction      VIZIO’s Construction
   14
         “configured to” actually programmed or implemented Plain and ordinary
   15                    with hardware or software to       meaning
   16         Polaris’ construction of “configured to” is the construction of the district
   17   court (Chief Judge Gilstrap) earlier this year in Polaris PowerLED Tech., Inc. v.
   18   Samsung Elecs. Am., Inc. et al., Civil Action No. 2:17-cv-00715-JRG (E.D. Tex.)
   19   (the “Samsung case”). Ex. B, at pp. 3-4. The district court in the Samsung case
   20   construed “configured to” at summary judgment when the court was fully engaged
   21   in the details of the merits of the case. The district court’s construction is well
   22   reasoned and rooted in intrinsic evidence and the case law as shown below.
   23         The Court, consistent with O2 Micro International Ltd. v. Beyond
              Innovation Technology Co., determined that this motion and Polaris’s
   24         related motion (Dkt. No. 196) raised an actual dispute as scope of the
              term “configured to,” as set forth in U.S. Patent No. 8,223,117 (the
   25         “’117 Patent”), requiring additional claim construction. (Dkt. No. 330,
              at 131:8–12, 20–23.) 521 F.3d 1351, 1360 (Fed. Cir. 2008) (“When
   26         the parties raise an actual dispute regarding the proper scope of [the]
              claims, the court, not the jury, must resolve that dispute.”).
   27         Accordingly, the Court sua sponte construed the term “configured to”
              (Dkt. No. 18-1, at 12:30–38) as “actually programmed or
   28         implemented with hardware or software to.” (Dkt. No. 330, at
                                                    4
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 9 of 30 Page ID #:6422



    1         131:13–19.) See SIPCO, LLC v. ABB, Inc., No. 6:11-cv-48-LED-JDL,
              2012 WL 3112302, at *11 (E.D. Tex. July 30, 2012) (“[T]he claims
    2         mandate that the devices are ‘configured to’ perform particular
              functions. Interpreting ‘configured to’ as requiring only mere
    3         capability would eliminate any meaningful limits to the claims.
              Accordingly, the Court finds that ‘configured to’ means ‘actually
    4         programmed or equipped with hardware or software to.’”). This
              construction is consistent with the intrinsic record—i.e., the
    5         specification of the ’177 [sic] Patent. (See e.g., Dkt. No. 18-1, at 2:7–
              10 (“In one embodiment, software algorithm can be used to multiply
    6         the light sensor output with the user selectable brightness control. In
              another embodiment, analog or mixed signal circuits can be used to
    7         perform the multiplication.”) (emphasis added).)
    8   Id. (emphasis in original). Polaris proposes that the Court adopt Judge Gilstrap’s
    9   construction to avoid a second round of claim construction as occurred in the
   10   Samsung case.
   11         VIZIO’s allegations that Polaris’ construction is a “backdoor attempt to
   12   broaden” the claims is meritless. ECF 105 at 8. Citing the district court’s
   13   construction from the Samsung case is not a “backdoor” attempt at anything.
   14   Rather, it is a transparent attempt to provide the Court with relevant information.
   15   VIZIO, however, intentionally does not mention the district court’s construction in
   16   its opening brief so that it can make such baseless accusations. Id. at 6-9.
   17         VIZIO’s other argument that “actually programmed or implemented with
   18   hardware or software to” is too broad of a construction because it includes software
   19   is contrary to the intrinsic evidence, knowledge of one of ordinary skill in the art,
   20   and common sense. The claims of the ’117 patent relate to a brightness control
   21   circuit for selective ambient light correction. Ex. A, col. 12:28-14:36. In any sort of
   22   electronic or computerized apparatus like those claimed in the ’117 patent, functions
   23   are performed in either hardware or software. Balakrishnan Decl., ¶ 10. In fact, the
   24   ’117 patent is clear that the term “circuit” refers broadly to hardware or software.
   25   See, e.g., Ex. A at col. 5:37-38 (“The multiplier circuit 106 can be implemented
   26   using software algorithm or analog/mixed-signal circuitry.”). There is no language
   27   in the claims or specification requiring hardware or excluding software.
   28         One of ordinary skill in the art would thus understand that each of the claim
                                                    5
          PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 10 of 30 Page ID
                                 #:6423


  1   elements with “configured to” can be implemented in hardware or software.
  2   Balakrishnan Decl., ¶ 10. The specification states, and VIZIO does not dispute, that
  3   the “multiplier” can be a “software algorithm.” Ex. A, col. 5:37-38; ECF 105 at 8-9.
  4   The multiplier is central to the claimed invention as it performs the math to generate
  5   the combined signal based on the user and sensing signals and performs
  6   mathematical operations involving the dark level bias.
  7         1. A brightness control circuit with selective ambient light correction
            comprising:…
  8
            a multiplier configured to selectively generate a combined signal
  9         based on both the user signal and the sensing signal;
10          a dark level bias configured to adjust the combined signal to generate
11          a brightness control signal…
12          2. The brightness control circuit of claim 1, wherein the dark level
            bias is provided to the multiplier such that the amount of adjustment
13          to the combined signal is dependent on the user selectable brightness
14          setting.
            3. The brightness control circuit of claim 2, wherein the multiplier
15
            multiplies a sum of the user signal and the sensing signal by the
16          dark level bias to generate an output signal corresponding to the
            brightness control signal.
17
            16. The method of claim 15, wherein the step of selectively
18
            multiplying the input signal with the sense signal is performed by a
19          software algorithm, an analog circuit, or a mixed-signal circuit.
20          17. The method of claim 15, wherein the dark level bias is added to
            the sense signal before selective multiplication such that the amount
21          of adjustment to the combined signal is dependent on the input signal.
22    Ex. A, claims 1, 2, 3, 16, 17.
23          One of ordinary skill in the art would understand that, if the multiplier or the
24    multiplication is performed in software, then the “user signal,” “sensing signal,” and
25    “dark level bias” would necessarily also be implemented in software. Balakrishnan
26    Decl., ¶ 12. For example, the specification states that “[i]n one embodiment,
27    software algorithm can be used to multiply the light sensor output with the user
28    selectable brightness control.” Ex. A, col. 2:7-9. In order for a software algorithm
                                                 6
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 11 of 30 Page ID
                                 #:6424


  1   to multiply two signals (e.g., the “sensing signal” and “user signal”), both signals
  2   need to be present as software variables. Balakrishnan Decl., ¶ 12. In fact, for any
  3   math performed in software, all values used in the calculations must be implemented
  4   in the software. Id. This is an indisputable fact of how software works.
  5         In claim 1, the “combined signal” generated by the software algorithm
  6   multiplier will also be in software. Id. at ¶ 13. If the “combined signal” is in
  7   software, then the “dark level bias” must also be in software to adjust the “combined
  8   signal.” Id. This is consistent with Figure 1 and 2, which show a block diagram that
  9   can be implemented in either hardware or software. Id.
10          Similarly, claim 2 states that the “dark level bias is provided to the
11    multiplier.” Ex. A, claim 2. For the “dark level bias” to be provided to a software
12    algorithm multiplier, the “dark level bias” must also be in software (e.g., a software
13    variable). Balakrishnan Decl., ¶ 14. Claim 3 provides that “the multiplier multiplies
14    a sum of the user signal and the sensing signal by the dark level bias.” Ex. A,
15    claim 3. Again, if the software algorithm multiplier is multiplying the “dark level
16    bias” by the “sum of the user signal and sensing signal,” then these values must be
17    implemented in software. Balakrishnan Decl., ¶ 14. This is sensible in terms of the
18    claim and specification as the only way that the multiplier can be a “software
19    algorithm” is if the signals that it is manipulating (e.g., user signal, sensing signal,
20    dark level bias) are also implemented in software (e.g., as software variables). Id.
21          All of the claims containing “configured to” can be implemented in either
22    software or hardware. Id. at ¶¶ 15-17. Recognizing this is true for the other claims,
23    VIZIO focuses its briefing on arguing that the “amplifier” in claim 13 cannot be
24    software. This is incorrect. There is nothing in the specification limiting an
25    “amplifier” to hardware. In fact, one of ordinary skill in the art would recognize that
26    amplifiers are commonly implemented in software as well as hardware.
27    Balakrishnan Decl., ¶ 18. Amplifying a signal in software merely requires
28    increasing the number value of that signal in software by replacing the number value
                                                   7
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 12 of 30 Page ID
                                 #:6425


  1   or performing a mathematical function to change its value. Id. One of ordinary skill
  2   in the art would thus understand that the “amplifier” in claim 13 could be
  3   implemented in hardware or software. Id. at ¶ 18. Similarly, it is not unusual to
  4   have software associated with a light sensor to groom, condition, or modify the
  5   output of the light sensor. Id. at ¶ 15.
  6         Therefore, the Court should adopt the district court’s construction from the
  7   Samsung case as proposed by Polaris.
  8         C.     “Dark Level Bias” Terms
  9         VIZIO’s arguments are largely repetitive for the different “dark level bias”
10    terms. Polaris will address all of the “dark level bias” terms for all asserted claims
11    together in this section.
12                  1. VIZIO Cannot Meet Its Burden of Clear and Convincing
                        Evidence as a Prior District Court, Multiple Parties, and
13                      VIZIO’s Own Expert All Agree “Dark Level Bias” Is Definite
14          Polaris construction is the district court’s construction issued by Chief Judge

15    Gilstrap in the Samsung case. The court construed “a dark level bias configured to

16    adjust the combined signal” to have its plain and ordinary meaning stating that the

17    “dark level bias” is a “value” (e.g., voltage value of an electrical signal or value of a

18    software variable) as both parties and their experts agreed.

19          The parties do not dispute that the dark level bias is a value. Indeed,
            it is clear from the context of the surrounding claim language that
20          the dark level bias is a value… Accordingly, the Court rejects
21          Defendants’ proposed “added”/“adding” and “predetermined”
            limitations and holds that the “dark level bias” terms have their plain
22          and ordinary meaning without the need for further construction.
23    Ex. C, at pp. 25, 30. In that case, Samsung, Polaris, and Dr. Hobbs, who was
24    Samsung’s expert and is now VIZIO’s expert in this case who offered testimony in
25    its Rule 11 briefing (ECF 74-2), all agreed that “dark level bias” was definite and
26    was a value (e.g., voltage value or software value) that is a structural characteristic
27    of the claimed brightness control circuit. Ex. D (Dr. Hobbs’ Claim Construction
28    Declaration), at pp. 17-18. Polaris’ expert, Dr. Balakrishnan, similarly testified that
                                                 8
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 13 of 30 Page ID
                                 #:6426


  1   the “dark level bias” is definite and a value generated as a structural characteristic of
  2   the circuit as explained below. Balakrishnan Decl., ¶¶ 20-21, 24-26.
  3         VIZIO cannot show that “dark level bias” is indefinite by clear and
  4   convincing evidence. The fact that a prior district court, multiple different experts,
  5   and a prior defendant all agreed that “dark level bias” is definite and has a plain and
  6   ordinary meaning of a “value” in light of the same intrinsic evidence weighs heavily
  7   against a finding of indefiniteness.
  8                 2. The Claims and Specification Are Consistent and Support
                       Polaris’ Construction and Prior District Court’s Construction
  9         In two different sections, VIZIO argues that the intrinsic evidence defines
10    “dark level bias” in “irreconcilable” ways. ECF 105 at 11-12, 14-15. VIZIO’s
11    arguments are meritless. First, VIZIO’s argument that the “dark level bias” is
12    inconsistent in claim 1 and its dependents is wrong. The claims consistently
13    describes the “dark level bias” as a signal generated by the “brightness control
14    circuit” whose value is used to adjust the combined signal. Claim 1 states “a dark
15    level bias configured to adjust the combined signal to generate a brightness control
16    signal,” which means that the “dark level bias” value (e.g., voltage value of an
17    electrical signal or value of a software variable) is adjusting the magnitude of the
18    combined signal to generate a new signal called a brightness control signal.
19          The dependent claims state how the “adjust[ing]” occurs, which can be, for
20    instance, by addition. The fact the “dark level bias” is being added and multiplied is
21    again consistent with the “dark level bias” being the value of a signal (e.g., voltage
22    value of an electrical signal or value of a software variable) generated by the
23    brightness control circuit.
24          3. The brightness control circuit of claim 2, wherein the multiplier
25          multiplies a sum of the user signal and the sensing signal by the
            dark level bias to generate an output signal corresponding to the
26          brightness control signal.
27          4. The brightness control circuit of claim 1, wherein the dark level
28          bias is added to the combined signal such that the amount of

                                                  9
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 14 of 30 Page ID
                                 #:6427


  1         adjustment to the combined signal is independent of the user
  2         selectable brightness setting.

  3         5. The brightness control circuit of claim 4, wherein the dark level
            bias is added to an output of the multiplier.
  4
  5   Ex. A, claims 3-5. The claims are thus consistent in their use of “dark level bias” as

  6   a value (e.g., voltage value of an electrical signal or value of a software variable).

  7         VIZIO admits that the “dark level bias” is a “value” in the dependent claims

  8   stating “[t]he dependent claims to claim 1, however, suggest to a person of ordinary

  9   skill in the art that the ‘dark level bias’ is a signal or value.” ECF 105 at 12.

10    VIZIO’s admission that “dark level bias” means a “value” in the dependent claims is

11    consistent with claim 1. Claim 1 states “a dark level bias configured to adjust the

12    combined signal to generate a brightness control signal.” One of ordinary skill in

13    the art would understand the “dark level bias” in claim 1 to be the value of a signal

14    (e.g., voltage value of an electrical signal or value of a software variable) that adjusts

15    the magnitude of the combined signal to generate a brightness control signal. Ex. A,

16    claim 1; Balakrishnan Decl., ¶ 22. “Dark level bias” in all of the claims. thus has the

17    same meaning throughout all of the claims.

18          The specification is consistent with the “dark level bias” being the value of a

19    signal generated by the “brightness control circuit.” The embodiments consistently

20    show that the “dark level bias” signal that is a structural characteristic intrinsic to the

21    claimed “brightness control circuit.” Balakrishnan Decl., ¶¶ 22-24. For example, as

22    shown in Figure 4 and its associated equation, the “dark level bias” is generated by

23    the VCC (input at 410), resistor R1, resistor R2, resistor R3, and resistor R4 (as

24    shown in red) in the circuit. Id.

25
26
27
28
                                                  10
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 15 of 30 Page ID
                                 #:6428


  1         The term “VCC” corresponds to the logic high output from the input
  2         buffer circuit 410… The first major term within the brackets
            corresponds to a scaled dark bias level of the brightness control
  3         signal in total ambient darkness...
  4
  5
  6
  7
  8
  9
10
11
12
13
14    Ex. A, Fig. 4, col. 7:17-35. The “dark level bias” value is thus a structural
15    characteristic of the brightness control circuit as shown in Figure 4 and its
16    accompanying equation. The “dark level bias” value ensures that the brightness
17    control signal (BCS) is above a predetermined level when the sensing signal (ISRC)
18    is zero. Balakrishnan Decl., ¶ 24.
19          Similarly, as shown in Figure 9 and its associated equation, the “dark level
20    bias” is a signal value generated by the brightness control circuit involving the
21    supply voltage (VCC), resistor R1, resistor R2, and resistor R3. Id. at ¶ 25.
22
23
24
25
26
27
28
                                                 11
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 16 of 30 Page ID
                                 #:6429


  1
  2
  3
  4
  5
  6
  7
  8
  9
10    Ex. A at Fig. 9, col. 11:10-15. Again, the “dark level bias” in Figure 9 ensures that
11    the brightness control signal (BCS) is above a predetermined level when the sensing
12    signal (ISRC) is zero. Balakrishnan Decl., ¶ 25.
13          Figure 8 is again consistent with the “dark level bias” being a signal value
14    generated by the circuit. As shown in its equation, the “dark level bias” in Figure 8
15    is generated by the VCC voltage, resistor R1, and resistor R3. Id. at ¶ 26.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                12
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 17 of 30 Page ID
                                 #:6430


  1   Ex. A, Fig. 8, col. 10:10-12. As in the other embodiments, the “dark level bias”
  2   ensures that the brightness control signal (BCS) is above a predetermined level when
  3   the sensing signal (ISRC) is zero. Balakrishnan Decl., ¶ 26.
  4         In accordance with how one of ordinary skill in the art would understand the
  5   term, the specification, independent claims, and dependent claims are clear that the
  6   “dark level bias” is a value of a signal. Balakrishnan Decl., ¶ 21. Therefore, there
  7   is no “irreconcilable” definitions of “dark level bias” in the intrinsic evidence.
  8         Based on this same intrinsic evidence, the district court in the Samsung case
  9   held that “dark level bias” has its plain and ordinary meaning of a “value.” The
10    same expert that VIZIO relied on in its Rule 11 motion (ECF 74-2), Dr. Hobbs,
11    testified for Samsung that “dark level bias” was definite and was a “value.” Ex. D,
12    at pp. 17-18. The intrinsic evidence, the testimony of two experts, Dr. Hobbs and
13    Dr. Balakrishnan, and a prior district court ruling all understood “dark level bias” to
14    be a “value” of a signal generated by the claimed brightness control circuit.
15    Therefore, “dark level bias” is definite and VIZIO cannot meet its burden of clear
16    and convincing evidence.
17          VIZIO’s citation to Transcend Medical is inapposite on its facts. Transcend
18    Medical involved a strange set of facts where the “patents-in-suit at times define
19    ‘choroid’ consistent with the term’s plain and ordinary meaning” of “the vascular
20    layer of the eye located between the sclera and retina.” Transcend Medical, Inc. v.
21    Glaukos Corp., No. 13-830, 2015 WL 5546988, at *5-6 (D.Del. Sept. 18, 2015).
22    During prosecution, the applicant argued that “choroid” included another structure
23    called the “ciliary body.” Id. at *6. These were express and mutually exclusive
24    definitions of “choroid.” Here, there are not multiple, mutually exclusive definitions
25    expressly stated in the patent and file history. Therefore, Transcend Medical is
26    inapposite on the facts.
27                 3. The Specification and File History Are Consistent and Support
                      Polaris’ Construction
28
                                                 13
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 18 of 30 Page ID
                                 #:6431


  1         VIZIO argues incorrectly that the specification and file history are
  2   inconsistent. As explained above, the specification explains that the “dark level
  3   bias” is the value of a signal generated by the “brightness control circuit.” As the
  4   embodiments and equations show, the “brightness control circuit” generates a “dark
  5   level bias” value. Even VIZIO admits that the specification suggests that “the ‘dark
  6   level bias’ is a signal or value.” ECF 105 at 13.
  7         However, VIZIO incorrectly argues that the specification and file history are
  8   inconsistent because the term “dark level bias circuit” appears in one paragraph in
  9   the specification and file history. This term literally appears in only one paragraph
10    at the beginning of the patent discussing “various different embodiments.” Ex. A,
11    col. 2:54-61. The remainder of the patent discusses “dark level bias” not a “dark
12    level bias circuit.” The mention of “dark level bias circuit” is in reference to one
13    possible type of embodiment as is clear from the specification. The file history cite
14    to “dark level bias circuit” identified by VIZIO is a sentence quoting the from that
15    one paragraph in the specification. ECF 105-3 at POLARIS_0000435. The
16    argument regarding prior art in the file history related to “dark level bias,” which
17    was the claim term, not “dark level bias circuit” as VIZIO incorrectly suggests. Id.
18          Importantly, “dark level bias circuit” was in the originally filed claims of the
19    ’117 patent. ECF 105-3 at POLARIS_0000299. In an amendment, the applicant
20    purposefully canceled all claims containing “dark level bias circuit” and added a
21    new set of claims containing only “dark level bias.” Id. at POLARIS_0000428-432.
22    VIZIO’s attempt to read “dark level bias circuit” back into the claims for purposes
23    of its indefiniteness argument is improper. Laryngeal Mask Co., Ltd. v. AMBU A/S,
24    618 F.3d 1367, 1373 (Fed. Cir. 2010) (holding that limitation deleted during
25    prosecution cannot be re-inserted into claims via claim construction); Transonic
26    Sys., Inc. v. Non-Invasive Med. Techs. Corp., 143 F. App’x 320, 326 (Fed. Cir.
27    2005) (“this court’s case law precludes a reading that restricts [a claim limitation] to
28    the limitations removed by broadening amendment” during prosecution).
                                                 14
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 19 of 30 Page ID
                                 #:6432


  1                4. VIZIO’s Alternative Argument About Mixed Apparatus-
  2                   Method Claims Is Meritless and Legally Erroneous

  3         VIZIO’s argument that claim 1 is a mixed method-apparatus claim is

  4   factually and legally wrong. First, claim 1 does not contain any method steps. The

  5   claim language “a dark level bias configured to adjust the combined signal to

  6   generate a brightness control signal that is used to control a brightness level of a

  7   visible display such that the brightness control signal is maintained above a

  8   predetermined level when the ambient light level decreases to approximately zero”

  9   is not a method step. Method steps begin with verbs like “receiving,”

10    “transmitting,” or “adjusting” (see claim 15). No such language exists in the

11    apparatus claims of the ’117 patent.

12          Second, under Federal Circuit precedent, the phrase “a dark level bias

13    configured to adjust the combined signal…” is not a mixed method-apparatus claim.

14    An apparatus claim is not indefinite for using functional language. MasterMine

15    Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1313-16 (Fed. Cir. 2017). “[T]he

16    Nautilus standard of ‘reasonable certainty’ does not exclude claim language that

17    identifies a product by what it does.” BASF Corp. v. Johnson Matthey Inc., 875 F.3d

18    1360, 1366 (Fed. Cir. 2017). “If an apparatus claim ‘is clearly limited to a[n

19    apparatus] possessing the recited structure and capable of performing the recited

20    functions,’ then the claim is not invalid as indefinite.” UltimatePointer, LLC v.

21    Nintendo Co., Ltd., 816 F.3d 816, 826 (Fed. Cir. 2016) (citation omitted).

22          Courts have explained the distinction between permissible functional language

23    describing capabilities and impermissible method language in an apparatus claim as

24    follows:

25          A simple analogy would be a claim which physically describes a pair
            of scissors designed to cut paper, then states, “upon opening and
26          closing the sharp edges of the scissors on a piece of paper, the paper
27          is cut.” The language describes the capability of the scissors; it is
            function language. Infringement occurs upon the manufacturing and
28          sale of scissors that are capable of cutting paper. The IPXL rule
                                                 15
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 20 of 30 Page ID
                                 #:6433


  1         would apply only if the patent claimed the physical description of the
  2         scissors, then stated within the same claim: “and the method of
            using said scissors to cut a piece of paper.”
  3
      Yodlee, Inc. v. Cashedge, Inc., No. C05-01550, 2006 WL 3456610, at *5 (N.D. Cal.
  4
      Nov. 29, 2006).
  5
            The claim language “a dark level bias configured to adjust the combined
  6
      signal…” in claim 1 is describing the capabilities of the claimed apparatus. Courts
  7
      have repeatedly and consistently held that “configured to” in an apparatus claim
  8
      denotes the capabilities of the apparatus thereby rendering the apparatus claim
  9
      definite and not a mixed method-apparatus claim.
10
            Courts consistently find that claims containing both a physical
11          description of an apparatus and a description of the apparatus’
12          function, e.g., ‘communicates,’ ‘populates,’ ‘configured to,’ ‘and
            upon activation’ were not impermissible apparatus-method claims.
13          Instead, these ‘claims simply use active language to describe the
14          capability of the apparatuses; they do not claim the activity itself .’
      Vistan Corp. v. Fadei USA, Inc., No. C 10-4862, 2012 WL 1496099, at *8 (N.D.
15
      Cal. Apr. 27, 2012) (citing Ricoh Co. v. Katun Corp., 486 F. Supp. 2d 395, 402
16
      (D.Del. 2007). This district has similarly recognized that “configured to” in claim
17
      language denotes the capability of the claimed apparatus and is not a mixed method-
18
      apparatus claim. Kara Tech. Inc. v. Stamps.com Inc., No. CV 05-1890, 2008 WL
19
      8089236, at *20 (C.D. Cal. Apr. 3, 2008) (“claims containing both a physical
20
      description of an apparatus and a description of the apparatus’ function, e.g.,…
21
      ‘configured to’…were not impermissible apparatus-method claims” and these claims
22
      “describe the capability of the apparatuses…”).
23
            The Collaboration Properties, Inc. v. Tandberg ASA, No. C05-10940, 2006
24
      WL 1752140 (N.D. Cal. June 23, 2006) case is instructive. In Collaboration
25
      Properties, the claim limitation at issue was “the system is configured to reproduce
26
      images…” in a claim directed to a teleconferencing system. Id. at *6. The
27
      defendant Tandberg argued that “the phrase beginning with ‘configured to’ injects
28
                                                16
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 21 of 30 Page ID
                                 #:6434


  1   method steps into the purported system claim” and thus the claims were invalid as
  2   being a mixed method-apparatus claim. Id. at *6-7. The court held the claims valid
  3   and not indefinite as “the claims require capability, but not actual use.” Id. at *7.
  4   The court rejected Tandberg’s argument that “configured to” injects method steps
  5   into an apparatus claim as meritless providing the following explanation.
  6         Tandberg’s reading of IPXL Holdings and Lyell is so sweeping that
            it would render invalid nearly all of the claims at issue in all of the
  7
            cases cited in this opinion, including the claims in IPXL Holdings
  8         itself which were not found to be indefinite. The court seriously
            questions whether any competent attorney could reasonably believe
  9
            that Tandberg’s legal position is correct.
10    Id. (emphasis added).
11          VIZIO is similarly arguing that “dark level bias configured to adjust the
12    combined signal” is a method step in an apparatus claim. This is the exact same
13    argument that the court rejected in Collaboration Properties. Id. at *6-7. VIZIO’s
14    same argument has been consistently rejected by courts throughout the country.
15    VR Optics, LLC v. Peloton Interactive, Inc., 345 F. Supp. 3d 394, 401 (S.D.N.Y.
16    2018) (holding that an apparatus claim stating “logic configured to control the
17    display” is definite and not a mixed method-apparatus claim as it “merely describes
18    how the claimed apparatus itself is capable of functioning”); Maz Encryption Tech.,
19    LLC v. Lenovo (US) Inc., No. 13-303, 2015 WL 4035049, at *9-10 (D.Del. June 30,
20    2015) (holding that an apparatus claim stating a computer “configured
21    to…receive…” is definite and not a mixed method-apparatus claim); L.C. Eldridge
22    Sales Co., Ltd. v. Azen Mfg. Pte., Ltd., No. 6:11cv599, 2013 WL 2285749, at *3
23    (E.D. Tex. May 23, 2013) (holding that an apparatus claim stating an air
24    pressurization system is “configured to inject pressurized air into the housing” is
25    definite and not a mixed method-apparatus claim); WAGO Verwaltungsgesellschaft
26    mbH v. Rockwell Automation, No. 1:11-CV-00756, 2012 WL 775683, at *7 (N.D.
27    Ohio Mar. 7, 2012) (holding that claims were definite and not mixed method-
28    apparatus claims stating “Patent’s use of ‘configuring the device’ reflects functional
                                                 17
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 22 of 30 Page ID
                                 #:6435


  1   language describing hardware characteristics of the device, not a method of using the
  2   device”).
  3         Accordingly, the Court should reject VIZIO’s arguments and hold that the
  4   “dark level bias” terms are definite.
  5         Third, “[a] description of the circuit’s operation may provide sufficiently
  6   definite structure.” Power Integrations, Inc. v. Fairchild Semiconductor Int’l., Inc.,
  7   711 F.3d 1348, 1364 (Fed. Cir. 2013). The limitation at issue was “a soft start
  8   circuit that provides a signal instructing said drive circuit to discontinue said drive
  9   signal when said magnitude of said oscillation signal is greater than a magnitude of
10    said frequency variation signal.” The Federal Circuit found that the word “circuit”
11    combined with a functional description of the circuit was “sufficient structure” for
12    the limitation to be definite and not means-plus-function clause. Id.
13          The claims of the ’117 patent provide a similarly detailed description of the
14    operation of the “brightness control circuit” and are thus definite. For example,
15    claim 1 describes the operation of the circuit in sufficient detail for one of ordinary
16    skill in the art to know whether there is infringement.
17           1. A brightness control circuit with selective ambient light correction
            comprising:
18
            a first input configured to receive a user signal indicative of a user
19          selectable brightness setting;
20          a light sensor configured to sense ambient light and to output a
21          sensing signal indicative of the ambient light level;

22          a multiplier configured to selectively generate a combined signal
            based on both the user signal and the sensing signal; and
23
            a dark level bias configured to adjust the combined signal to generate
24          a brightness control signal that is used to control a brightness level of
            a visible display such that the brightness control signal is maintained
25
            above a predetermined level when the ambient light level decreases to
26          approximately zero.
27    Ex. A, claim 1. This detailed description of the operation of the circuit is sufficient
28    structure to render the claims definite. Power Integrations, 711 F.3d at 1364.
                                                  18
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 23 of 30 Page ID
                                 #:6436


  1         Fourth, VIZIO’s argument that replacing “value” or “signal” for “dark level
  2   bias” would render the “a dark level bias configured to adjust the combined signal to
  3   generate a brightness control signal” limitation “entirely functional” is meritless. In
  4   addition to being a description of the operation of the circuit, a “dark level bias”
  5   signal is a physical structure in the circuit. The Federal Circuit has repeatedly
  6   rejected the argument that signals are not “physical” structures. Arrythmia Res.
  7   Tech., Inc. v. Corazonix Corp., 958 F.2d 1053, 1059 (Fed. Cir. 1992) (“The view
  8   that “there is nothing necessarily physical about ‘signals’ ” is incorrect.”); In re
  9   Taner, 681 F.2d 787, 790 (C.C.P.A. 1982) (stating that in the Court’s precedent,
10    “signals were viewed as physical”). Therefore, the “dark level bias” signal is itself
11    sufficiently definite structure.
12          Fifth, the case law that VIZIO relies on is inapposite on the facts. In IPXL,
13    the Federal Circuit held that an apparatus claim containing the limitation “the user
14    uses the input means to either change the predicted transaction information or accept
15    the displayed transaction type and transaction parameters,” which required a human
16    to participate in an apparatus claim, was indefinite. IPXL Holdings, LLC v.
17    Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005). The Federal Circuit
18    reasoned that it was invalid because it was “unclear whether infringement ... occurs
19    when one creates a[n infringing] system, or whether infringement occurs when the
20    user actually uses [the system in an infringing manner].” Id.
21          Contrary to IPXL, none of the claims of the ’117 patent require a human to
22    perform any steps. In fact, as explained above with respect to Figures 4, 8, and 9,
23    the “dark level bias” is a signal generated within the claimed circuit, which uses the
24    value to adjust the combined signal. Furthermore, unlike in IPXL, one of ordinary
25    skill in the art would know that there was infringement of claim 1 of the ’117 patent
26    when one makes, sells or imports a “brightness control circuit” containing a “dark
27    level bias” signal.
28          VIZIO’s reliance on Rembrandt and Bushnell is inapplicable to the facts
                                                  19
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 24 of 30 Page ID
                                 #:6437


  1   here. In Rembrandt, the claim was to a data transmitting device that contained a
  2   standalone clause stating, “transmitting the trellis encoded frames.” Rembrandt
  3   Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011). The Federal
  4   Circuit held the claim to be indefinite because “transmitting the trellis encoded
  5   frames” was a method step in an apparatus claim. Similarly, relying on Rembrandt,
  6   the district court in Bushnell, in an unpublished opinion, found the limitation
  7   “wherein the system further comprises maintaining a list of bit strings or character
  8   sets” indefinite. Bushnell Hawthorne, LLC v. Cisco Sys., Inc., No. 1:18-cv-760,
  9   2019 WL 2745735, at *6 (E.D. Va. July 1, 2019). Bushnell, which VIZIO relies
10    on, is under appeal at the Federal Circuit.
11          The claims here bear no resemblance to those in Rembrandt or Bushnell. “A
12    dark level bias configured to adjust” is not a clear method step like “transmitting”
13    or “maintaining” because it described a characteristic or capability of the brightness
14    control circuit and a method of using the claimed brightness control circuit.
15    Furthermore, unlike the claims at issue in Rembrandt and Bushnell, the apparatus
16    claims of the ’117 patent only state how the apparatus is “configured to” perform
17    thus stating capabilities of the apparatus and are thus not mixed method-apparatus
18    claims. Collaboration Properties, 2006 WL 1752140, at *6-7.
19          VIZIO’s reliance on Power Integrations, an unpublished district court case,
20    is similarly misplaced. Power Integrations, Inc. v. ON Semiconductor Corp., No.
21    16-cv-06371, 2018 WL 5603631 (N.D. Cal. Oct. 26, 2018). The claim at issue with
22    the indefinite limitation in italics is shown below:
23          1. A regulator circuit comprising:
24          …a switch comprising a first terminal, a second terminal and a control
            terminal, said switch coupling said first and second terminals when a
25          control signal is received at said control terminal
26          …said control signal being provided when no feedback signal is
27          provided at said feedback input and said duty cycle signal is in said
            high state
28
                                                    20
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 25 of 30 Page ID
                                 #:6438


  1   Id. at *15. The limitation at issue required the “control signal” to be provided to the
  2   claimed circuit from outside the circuit upon certain conditions being met. The
  3   court held that this limitation was a method of using the apparatus and was thus
  4   indefinite. Id. at *17-18.
  5         In the claims of the ’117 patent, the “dark level bias” is provided from within
  6   the “brightness control circuit” not outside of the claimed circuit as in Power
  7   Integrations. Ex. A, Figs. 4, 8, 9, col. 7:17-35, 10:10-12, 11:10-15. As Figures 4,
  8   8, and 9 and their associated equation show, the “dark level bias” is a generated by,
  9   and a structural characteristic of, the claimed “brightness control circuit.” Id.
10    Moreover, the apparatus claims of the ’117 patent are different than the claim at
11    issue in Power Integrations because they state how the apparatus is “configured to”
12    perform (i.e., the capabilities of the apparatus) and are thus not mixed method-
13    apparatus claims. Collaboration Properties, 2006 WL 1752140, at *6-7.
14          Furthermore, this Power Integrations is an unpublished district court case
15    that, on its face, appears to be contrary to the Federal Circuit precedent. See HTC
16    Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270, 1277 (Fed. Cir. 2012) (holding
17    disputed limitations definite because they “merely establish those functions as the
18    underlying network environment in which the [claimed] mobile station operates.”).
19    As in HTC, the limitation at issue in Power Integrations appears to state the
20    environment in which the claimed regulator circuit would operate.
21               5. VIZIO’s Second Alternative Argument About Conflicting
                      Dependent Claims Is Meritless and Legally Erroneous
22          VIZIO admits that, in the dependent claims, “dark level bias” clearly means a
23    signal or the value of that signal. ECF 105 at 18. Therefore, per Polaris’
24    construction, “dark level bias” is perfectly consistent across all claims and there is
25    no conflict. VIZIO attempts to create a conflict where there is none by arguing that,
26    if “dark level bias” is some unidentified “component,” then that “component” cannot
27    be added or multiplied as required by dependent claims 2, 4, and 5. This is simply
28    not true. VIZIO admits in its argument that, in the dependent claims, “dark level
                                               21
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 26 of 30 Page ID
                                 #:6439


  1   bias” means a signal or the value of that signal. ECF 105 at 18. As explained
  2   above, the “dark level bias” in claim 1 is a signal whose value is used to adjust the
  3   combined signal, which is consistent with the dependent claims as even VIZIO
  4   admits. There is no conflict between claim 1 and its dependent claims 2, 4, and 5.
  5         The cases that VIZIO cites are inapposite on the facts. The Loyalty case
  6   involved a strangely drafted claim where the phrase “at least one of one or one or
  7   more of [the] computer” was repeated three times within a single claim resulting in
  8   inconsistencies with that claim and a dependent claim that similarly stated “different
  9   ones of the one or more computers.” Loyalty Conversion Sys. Corp. v. Am. Airlines,
10    Inc., No. 2:13-cv-655, 2014 WL 4352489, at *4-5 (E.D. Tex. Sept. 2, 2014). The
11    claims of the ’117 patent do not contain such repetitive language or inconsistencies.
12          VIZIO also cites MONKEYmedia in which claims added during reexamination
13    were “nonsensical” and “incoherent.” MONKEYmedia, Inc. v. Apple, Inc., No. A-
14    10-CA-319-SS, 2015 WL 4758489, at *11-13 (W.D. Tex. Aug. 11, 2015). That is
15    not the case here. Rather, the claims and specification of the ’117 patent are
16    perfectly consistent that the “dark level bias” is a signal whose value is used to
17    adjust the combined signal.
18          VIZIO incorrectly argues that claims 2, 4, and 5 disclose method steps.
19    Dependent claims 2, 4, and 5 define the claimed brightness control circuit apparatus
20    by stating its capabilities and are thus not indefinite. MasterMine, 874 F.3d at 1313-
21    16 (holding that functional language describing capabilities of an apparatus do not
22    render an apparatus claim indefinite). Polaris addresses VIZIO’s other arguments
23    above as they are identical for the independent claims.
24          D.     “Approximately Zero” Is Not Indefinite
25                       Claim Term                           Polaris’          VIZIO’s
26                                                         Construction       Construction
       “the brightness control signal is maintained       Plain and           Indefinite
27     above a predetermined level when the ambient       ordinary
28     light level decreases to approximately zero”       meaning
                                                 22
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 27 of 30 Page ID
                                 #:6440


  1         The term “approximately zero” is not indefinite under the law. VIZIO argues
  2   that “approximately zero” renders all claims of the ’117 patent indefinite because
  3   one would not know what “approximately zero” means or how to measure it.
  4   VIZIO’s argument is meritless in the context of the ’117 patent. First, regarding
  5   how to measure ambient light, both the claims and the specification are clear that a
  6   light sensor is used to measure ambient light. See e.g., Ex A, Figs. 1-2, 5-6, 8-9,
  7   col. 1:60-2:16, 2:31-43, 3:3-20, 4:48-55, 5:5-7, 5:15-22, 6:22-25, 7:3-35, 8:10-9:6,
  8   9:38-46, 10:10-19, 10:33-36, 10:44-51, 11:3-15, claim 1.
  9         Second, “a patentee need not define his invention with mathematical
10    precision in order to comply with the definiteness requirement.” Interval Licensing
11    LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014). The term “approximately
12    zero” accounts for any measurement or rounding errors present in ambient light
13    sensors. Duraflame, Inc. v. Hearthmark, LLC, No. CV 12-01205 RS, 2013 WL
14    594241, at *7-8 (N.D. Cal. Feb. 14, 2013) (construing similar term “about” to
15    include amounts “within measurement errors and rounding approximations”). One
16    of ordinary skill in the art would understand that, as a practical matter, an ambient
17    light sensor will have some threshold at which it will report zero ambient light even
18    though there may still be photons in the environment. Balakrishnan Decl., ¶ 30.
19    One of ordinary skill in the art would understand the language “approximately
20    zero” to address this issue to account for the practical limitation in the sensitivity of
21    light sensors in measuring ambient light in the environment. Id.
22          Third, courts have consistently found similar claim terms to be definite and
23    valid. Glaukos Corp. v. Ivantis, Inc., No. SACV 18-620 (Selna, J.) (C.D. Cal.
24    Aug. 16, 2019), ECF No. 237 at 17-19 (holding “about” not indefinite in “about 2
25    mm” or “about 6 mm”); Parker Compound Bows, Inc. v. Hunter’s Mfg. Co., Inc.,
26    No. 5:14-cv-00004 2016 WL 617464, at *22-24 (W.D. Va. Feb. 12, 2016) (holding
27    that “approximately 13 inches” is not indefinite); Max Blu Tech., LLC v. Cinedigm
28    Corp., No. 2:15-cv-1369-JRG, 2016 WL 3688801, at *30 (E.D. Tex. July 12, 2016)
                                                  23
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 28 of 30 Page ID
                                 #:6441


  1   (holding that “less than approximately 700 nanometers” is not indefinite); Whirlpool
  2   Corp. v. Ozcan, No. 2:15-cv-2103-JRG, 2016 WL 7474517, at *3 (E.D. Tex.
  3   Dec. 29, 2016) (holding that “about 2 cm” is not indefinite); Transcend Medical,
  4   Inc. v. Glaukos Corp., No. 13-830, 2015 WL 5546988, at *8 (D.Del. Sept. 18, 2015)
  5   (holding that “less than about 1 mm” is not indefinite). VIZIO’s position is contrary
  6   to the law, and the logical conclusion of its argument would mean that all patent
  7   claims in all issued patents that contain the term “approximately” would be invalid.
  8         Fourth, as explained in Polaris’ opening claim construction brief, one of
  9   ordinary skill in the art would clearly understand the scope of the claims and
10    whether there is infringement because the claims simply require that, as the ambient
11    light approaches and reaches zero, the system maintains the brightness control
12    signal above a predetermined level. Balakrishnan Decl., ¶ 31. This is clearly
13    shown in Figure 3.
14
15
16
17
18
19
20
21
22
23
24
25    Ex. A, Fig. 3 (annotated).
26          As the ambient light measured along the x-axis approaches zero (i.e.,
27    “approximately zero”), the ’117 patent explains, and Figure 3 shows, that the
28    brightness control signals is maintained above a “predetermined level.” Ex. A, col.
                                                24
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 29 of 30 Page ID
                                 #:6442


  1   5:52-6:21, Fig. 3. The “predetermined level” of the brightness control signal
  2   (measured along the y-axis) when the ambient light is approximately zero can vary
  3   depending on the brightness setting selected by the user (e.g., the duty). For
  4   example, when the user selects a brightness setting that corresponds to the 100%
  5   duty (blue line), the “predetermined level” in Figure 3 is 20% of the maximum
  6   brightness control signal voltage when the ambient light level is “approximately
  7   zero.” Similarly, when the user selects a brightness setting that corresponds to the
  8   40% duty (green line), the “predetermined level” is about 8% of the maximum
  9   brightness control signal voltage when the ambient light level is “approximately
10    zero.”
11             Importantly, one of ordinary skill in the art could easily determine whether a
12    system is configured to maintain the brightness control signal above a predetermined
13    level (rather than going to zero) when the ambient light decreases to approximately
14    zero without needing a specific lux measurement because maintaining a
15    predetermined level when the ambient light decreases to zero will be a property
16    programmed into the infringing system. Balakrishnan Decl., ¶ 34. In other words,
17    as the ambient light decreases to approximately zero, either the system is
18    programmed to maintain the brightness control signal above a predetermined level
19    or it is not, which does not depend on a particular ambient lux value. Id.
20             Sixth, all of the case law relied on by VIZIO is inapplicable as it relates to
21    very different terms (e.g., “minimal redundancy,” “substantially equal,” and
22    “elongated”). As cited above, courts have repeatedly held that similar terms
23    containing “approximately” or “about” are not indefinite.
24    III.     CONCLUSION
25             For the aforementioned reasons, the Court should adopt Polaris’ constructions.
26
27
28
                                                    25
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 140 Filed 10/03/19 Page 30 of 30 Page ID
                                 #:6443


  1   Dated: October 3, 2019               FEINBERG DAY KRAMER ALBERTI
  2                                        LIM TONKOVICH & BELLOLI LLP

  3
  4                                        By: /s/ Robert F. Kramer
                                               Robert F. Kramer
  5
  6                                        Attorneys for Plaintiff
                                           Polaris PowerLED Technologies, LLC
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            26
       PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION BRIEF CASE NO. 8:18-cv-01571-JVS-DFM
